Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the amendment dated 22 June 2021, the following occurred: Claims 1-5, 7, 11-13, and 15-18 have been amended; Claims 6, 8, 14, and 19 have been cancelled; Claims 20-25 are new.
Claims 1-5, 7, 9-13, 15-18, and 20-25 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 61/702,073 dated 17 September 2012 and U.S. Provisional Patent Application No. 61/739,514 dated 19 December 2012.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 
(1) 17 December 2020
(1) 18 February 2021
(1) 22 June 2021
is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-13, 15-18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 7, 11, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method or system for providing surgery-related data.
The limitations of (Claims 1 and 11; Claim 1 being representative) receiving surgical data of a patient obtained from a source of surgical data; receiving a selection by a selector of an aspect of the surgical data; transmitting to the selector the aspect of the surgical data; generating an alert; and transmitting an instruction to output the alert
The limitations of (Claim 7) receiving an instruction by a selector to select an aspect of surgical data of a patient obtained from a source of surgical data; outputting the selected aspect of surgical data; receiving an alert that additional surgical data is available for access, the additional surgical data comprises at least one of a recommended trajectory for spinal implantation, dimensions of spinal anatomy, a distance from one pedicle to an adjacent pedicle, and an estimated position and orientation of an implanted spinal implant; outputting the alert receiving a second instruction to select the additional surgical data available for access; and outputting the additional surgical data
The limitations of (Claim 24) receiving surgical data of a patient obtained from a source of surgical data, the surgical data comprising pre-surgical images of the patient; receiving a selection of an aspect of the surgical data; transmitting an instruction to a patient bed; generating an alert; and transmitting an instruction that causes the display of the alert
, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a surgical planning, support, and management system having a processor (Claims 1, 24), a head-mountable device (Claim 7), or a control system having a processor, memory, and instructions (Claim 11), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the surgical planning, support, and management system having a processor (Claims 1, 24), the head-mountable device (Claim 7), or the control system having a processor, memory, and instructions (Claim 11), the claims encompasses collecting, processing and outputting surgical data. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element(s) of a surgical planning, support, and management system having a processor (Claims 1, 24), a head-mountable device (Claim 7), or a control system having a processor, memory, and instructions (Claim 11) that implement the identified abstract ideas. The surgical planning, support, and management system having a processor (Claim 1) or control system having a processor, memory, and instructions (Claim 11) are not described by the applicant (see, e.g., Spec. Para. 00112) and is recited at a high-level of generality (i.e., a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The head-mountable device (Claim 7) is not structurally described by the Applicant (see Spec. Para. 00246) and merely generally links the claimed invention to a particular technological environment or field of use. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 1 and 11 further recites the two additional elements of (A) a head-mountable stereoscoping viewing device having a display and (B) a communication network. Regarding (A), this additional element is recited at a high level of generality (i.e., as a general location from which data is received and to which data transmitted) and amounts to the mere transmission and receipt of data, which is a form of extra-Claim 7 does not recite any other additional elements. Claim 24 further recites the additional element of (C) a movable patient bed to which data is outputted (though see 112b rejection). This additional element is recited at a high level of generality (i.e., as a general location from which data is received and to which data transmitted) and merely applies the abstract idea (“apply it”). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a surgical planning, support, and management system having a processor (Claims 1 and 24) or a control system having a processor, memory, and instructions (Claim 11) perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a head-mountable device (Claim 7) that performs the abstract idea merely serves to generally links the claimed invention to a particular technological environment or field of use. Further, a head-mountable device is a well-understood, routine, and conventional element as indicated by the prior art of 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (A) a head-mountable device having a display, (B) a communication network, a (C) a movable patient bed were considered extra-solution activity or to generally link the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. Regarding (A), the prior art of record indicates that a head-mountable device is well-understood, routine, conventional (see U.S. Pre-Grant Patent Publication No. 2006/0079752 to Anderl et al. at Para. 0002, 0049, etc.; see U.S. Pre-Grant Patent Publication No. 2007/0015999 to Heldreth at Abstract, Para. 0014). Regarding (C), the prior art of record indicates that moving a movable surgical bed is well-understood, routine, conventional (see Tannoury at Abstract; Diel at Para. 0021, 0025). Further regarding (A) and (B), MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-5, 9-10, 12, 13, 15-18, 20-23, and 25 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. 
Claims 3, 10, 13, 15, and 23 include either the additional elements analyzed above (and reiterated here) or one or more the additional elements of (D) a camera and/or a surgical instrument and/or (E) a stereoscopic viewing device, and/or (F) the processor causing the move so as to position the patient in a lateral approach alignment. Additional elements (D) and (E) are locations from which data is received and thus represent extra-solution data gathering activities that are insufficient to provide a practical application. These additional elements are also insufficient to provide significantly more because they are well-understood, routine, conventional as indicated by the prior art of record (U.S. Pre-Grant Patent Publication No. 2007/0136218 to Bauer et al. at Fig. 14, Para. 0051, 0168; U.S. Pre-Grant Patent Publication No. 2006/0119621 to Krier at Para. 0015, 0030, 0031; U.S. Pre-Grant Patent Publication No. 2007/0015999 to Heldreth et al. at Para. 0025; U.S. Pre-Grant Patent Publication No. 2010/0079356 to Hoellwarth at Para. 0047, 0049, 0050, 0053; U.S. Pre-Grant Patent Publication No. 2010/0013910 to Farr at Para. 0030, 0038). Additional element (F) is analyzed in the same manner as the bed movement limitation of claim 24; the recitation of the movement of the bed merely applies the abstract idea (“apply it”) under the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “wherein the surgical data comprises surgical image data captured by a camera provided on the head-mountable stereoscopic device.” The claim is indefinite because it is unclear how the surgical data (which may be singular) can be both “pre-surgical images of the patient” as recited in Claim 11 while at the same time being “surgical image data” as required by Claim 13. The Examiner suggests reciting that the surgical data further includes surgical image data.
Claim 24 recites “with the patient on a bed, transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the bed to move so as to position the patient in a desired position for the spinal surgical procedure....” The claim is indefinite because it is unclear how transmitting the 
By virtue of their dependence from Claim 24, this basis of rejection also applies to dependent Claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 3, 4, 11, 13, 16, and 17 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman).


REGARDING CLAIM 1
Lemelson teaches the claimed surgical method, comprising:
receiving, by a processor of a surgical planning, support, and management system, surgical data of a patient obtained from a source of surgical data, [Fig. 2, Para. 0035, 0036 teaches a head mounted display that receives patient data from a patient database of a command computer processor (a processor of a surgical planning, support, and management system).] the processor being in communication with a head-mountable stereoscopic viewing device via a communication network, [Para. 0035, 0064, 0067 teaches that the command computer communicates with the head mounted display via a communication network. Para. 0046 incorporates by reference Schoolman which teaches at Abstract, etc. a head mounted device (the head mounted display of Lemelson) that displays images in a stereoscopic manner to the surgeon.] and the surgical data comprising pre-surgical images of the patient; [Para. 0068, 0071 teaches display of patient data in the form of prior patient images (interpreted as pre-surgical images of the patient).]
receiving, by the processor from the head-mountable stereoscopic viewing device, via the communication network, a selection by a wearer of the head-mountable device of an aspect of the surgical data; [Para. 0068 teaches that “the surgeon can operate the HUD system as an interface to obtain from computer 36 (or from additional remote or local computers not shown) reference or other patient data.” Para. 0071 teaches that the patient data includes prior medical images of the patient.]
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes a display of the head-mountable stereoscopic viewing device to display the pre-surgical images data overlaid on the patient; [Para. 0064, 0068, 0071 teaches that the computer sends the requested data to the head mounted display, which displays the data. Para. 0071 teaches that the data may be prior medical images. Fig. 6C, Para. 0062 teaches that displayed is displayed in a translucent mode such that the surgeon can view both the patient and the displayed data (interpreted as overlaid images). See also Para. 0077 describing past images.]
generating, by the processor, an alert; and [Para. 0090 teaches display of warning indicators (an alert), thus they are generated.]
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable device to display the alert. [Para. 0090 teaches display of warning indicators (an alert).]
In the event that the teaching of Lemelson does not explicitly teach that the functionality of the system is performed via the command computer (i.e., by the processor), it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the functionality of Lemelson with the command computer having a processor of Lemelson since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, 

REGARDING CLAIM 3
Lemelson teaches the claimed surgical method of Claim 1. Lemelson further teaches
wherein the surgical data also comprises at least one of surgical image data captured by a camera provided on the head-mountable device, surgical parameter data collected from a surgical instrument, and patient data collected from a source of patient data. [Para. 0068, 0071 teaches that reference or other patient data is displayed on the HUD device (patient data collected from a source of patient data). Fig. 3, Para. 0069 teaches that patient history data is accessed from an electronic database. Para. 0084 teaches that a plethora of other patient data may be displayed (also patient data collected from a source of patient data). See also, Fig. 6B.]

REGARDING CLAIM 4
Lemelson teaches the claimed surgical method of Claim 1. Lemelson further teaches
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable stereoscopic viewing device to display an action item; [Para. 0065 teaches that icons for selection are sent to the head mounted display (one of which is interpreted as an action item, there being no description of what an action item must or must not entail).]
receiving, by the processor from the head-mountable stereoscopic viewing device, via the communication network, a response to the action item; and [Para. 0065 teaches that an icon is selected (a response).]
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable stereoscopic viewing device to display the response to the action item. [Para. 0065 teaches that the selection causes associated data (the response) to be displayed.]

REGARDING CLAIM(S) 11
Claim(s) 11 and 12 is/are analogous to Claim(s) 1 and 2, respectively, thus Claim(s) 11 and 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 2.
	The command computer of Lemelson is interpreted to include a processor, memory, and instructions as would be understood by a person having skill in the art.

REGARDING CLAIM 13
Lemelson teaches the claimed surgical method 
wherein the surgical data comprises surgical image data captured by a camera provided on the head-mountable stereoscopic device. [Para. 0061, 0068 teaches that the HUD includes a camera that is used to collect patient images and display them on the HUD.]

REGARDING CLAIM(S) 16-17
Claim(s) 16-17 is/are analogous to Claim(s) 3-4, respectively, thus Claim(s) 16-17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3-4.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011).

REGARDING CLAIM 2
Lemelson teaches the claimed surgical method of Claim 1. Lemelson further teaches
wherein the alert comprises a notification [...] by the head-mountable stereoscopic viewing device. [Para. 0090 teaches display of warning indicators (an alert) on the head mounted display.]
Lemelson may not explicitly teach
that additional surgical data is available for access

that additional surgical data is available for access [Higgins at Fig. 9, Para. 0105, 0106 teach an alert that indicates that additional information (the warning of Lemelson) in the form of physiological data may be selected for display from the alert.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert as taught by Higgins, with the motivation of reducing healthcare costs (see Higgins at Para. 0004) and/or reducing mistakes (see Higgins at Para. 0006).

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 2, respectively, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Anderl et al. (U.S. Pre-Grant Patent Publication No. 2006/0079752).


REGARDING CLAIM 5
Lemelson teaches the claimed surgical method of Claim 1. Lemelson may not explicitly teach
transforming, by the processor, an aspect of the surgical data of a patient obtained from a source of surgical data to generate transformed surgical data; and 
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable stereoscopic viewing device to display the transformed surgical data; 
wherein 
the aspect of the surgical data comprises surgical video data of a patient, 
the transforming comprises generating a layered surgical image comprising an additional aspect of the surgical data superimposed on the surgical video data, and 
the additional aspect of the surgical data comprises one or more of fluorescent image data and an image of an anatomical structure of the patient. 
Anderl at Fig. 1A, 3A, Para. 0004, 0046, 0049, 0050, 0066, 0071 teaches that it was known in the art of computerized healthcare, at the time of the invention, to merge/fuse patient data, send the data to a HMD, and have the HMD display the data
transforming, by the processor, an aspect of the surgical data of a patient obtained from a source of surgical data to generate transformed surgical data; and [Anderl at Para. 0046 teaches that HIS, RIS, PACS, etc. data is merged/fused (interpreted as transforming) by the OP central computer (the command computer of Lemelson). Para. 0049 teaches that the data is video images (an aspect of the surgical data). Para. 0049 also teaches that another form of the data is current images from various modalities.]
transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes the display of the head-mountable stereoscopic viewing device to display the transformed surgical data; [Anderl at Para. 0049, 0050 teaches that patient data is displayed on the HMD (the stereoscopic head mounted display of Lemelson). Anderl at Fig. 3A, Para 0071 teaches that the HMD displays this data meaning that it was transmitted to the HMD.] 
wherein 
the aspect of the surgical data comprises surgical video data of a patient, [Anderl at Para. 0004, 0049, 0066 teaches that the data is video images (surgical video data of a patient).]
the transforming comprises generating a layered surgical image comprising an additional aspect of the surgical data superimposed on the surgical video data, and [Anderl at Para. 0071 teaches that the merged/fused data is displayed in an overlapping fashion (interpreted as superimposed).]
the additional aspect of the surgical data comprises one or more of fluorescent image data [Anderl at Para. 0049 teaches that the image data is from a C-arm data (fluorescent image data).] and an image of an anatomical structure of the patient. [Anderl at Para. 0049 also teaches that another form of the data is current images from various modalities. Fig. 1A teaches that the images are images of the patient (an image of an anatomical structure of the patient).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson to merge/fuse patient data, send the data to a HMD, and have the HMD display the data as taught by Anderl, with the motivation of improving the quality of an operation (see Anderl at Para. 0073).

REGARDING CLAIM(S) 18
Claim(s) 18 is/are analogous to Claim(s) 5, respectively, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Heldreth et al. (U.S. Pre-Grant Patent Publication No. 2007/0015999) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203).


REGARDING CLAIM 7
Heldreth teaches the claim surgical method, comprising:
receiving, by a head-mountable device, an instruction by a wearer of the head-mountable device to select an aspect of surgical data of a patient obtained from a source of surgical data, [Para. 0014 teaches a system in the form of a heads-up display and user-worn computer which are collectively interpreted as a head-mounted device. Para. 0016, 0026, 0029 teaches that the system receives a request for additional patient data such as images or “patient condition data” (an aspect of surgical data) from a surgeon wearing the system. Para. 0018 teaches that the data is from x-rays, etc. (a source of surgical data). See also, Para. 0038.]
displaying the selected aspect of surgical data on a display of the head-mountable device; [Para. 0026, 0029 teaches that additional, requested data is displayed.]
receiving, by the head-mountable device, […] for access by the head-mountable device, [Para. 0038, etc. teaches that additional data is received for eventual display.]
[...];
displaying the […] on the display of the head-mountable device. [Para. 0038 teaches that additional data is displayed.]
receiving, by the head-mountable device, a second instruction by the wearer of the head-mountable device to select the additional surgical data available for access; and [Para. 0038 teaches that the surgeon interacts with the heads-up display to request additional patient data (second instruction).]
displaying the additional surgical data on the display of the head-mountable device; [Para. 0038 teaches that the requested data is displayed.]
[...].
Heldreth may not explicitly teach
an alert that additional surgical data is available 
displaying the alert
Higgins at Fig. 9, Para. 0030, 0031, 0106 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to generate an alert based on received patient data and to display the alert
an alert that additional surgical data is available [Higgins at Fig. 9, Para. 0030, 0031, 0106 generation of an alert by the server (the system of Heldreth) that indicates that additional physiological data (the additional data of Heldreth) is available for viewing.]  
displaying the alert [Higgins at Fig. 9, 0106 teaches that the alert (the displayed additional data of Heldreth) is displayed on a user device (the heads-up display of Heldreth).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Heldreth to generate an alert based on received patient data and to display the alert as taught by Higgins, with the motivation of reducing healthcare costs (see Higgins at Para. 0004) and/or reducing mistakes (see Higgins at Para. 0006).

the additional surgical data comprises at least one of a recommended trajectory for spinal implantation, dimensions of spinal anatomy, a distance from one pedicle to and adjacent pedicle, and an estimated position and orientation of an implanted spinal implant; 
wherein the receiving of the instruction, the displaying of the selected aspect, the receiving of the alert, the displaying of the alert, the receiving of the second instruction, and the displaying of the additional data occur during performance of a spinal surgical procedure on the patient. 
von Jako at Para. 0029, 0031, 0042, 0047, 0048, 0055, 0066, Claim 1 teaches that is was known in the art of computerized healthcare, at the time of the invention, to display pedicle screw distance data and other data while a surgeon is performing spinal surgery 
the additional surgical data comprises at least one of a recommended trajectory for spinal implantation, dimensions of spinal anatomy, a distance from one pedicle to and adjacent pedicle, and an estimated position and orientation of an implanted spinal implant; [von Jako at Para. 0042, 0047, 0048, 0055, 0066, Claim 1 teaches display of pedicle screw to pedicle screw distance data (a distance from one pedicle to and adjacent pedicle; the additional patient data of Haldreth corresponding to the alert of Higgins) while performing surgery. See also Para. 0051, 0052, 0059, etc. disclosing other portions of the claim.]
wherein the receiving of the instruction, the displaying of the selected aspect, the receiving of the alert, the displaying of the alert, the receiving of the second instruction, and the displaying of the additional data occur during performance of a spinal surgical procedure on the patient. [von Jako at Para. 0029, 0031 teaches display of data (the data of Haldreth/Higgins) while a patient is undergoing spinal implant surgery.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Heldreth having the generation of an alert based on received patient data and display of the alert of Higgins to display pedicle screw distance data and other data while a surgeon is performing spinal surgery as taught by von Jako, with the motivation of improving the availability of data to a surgeon during surgery which reduces procedure time and risk of infection (see von Jako at Para. 0006, 0007).

REGARDING CLAIM 9
Heldreth/Higgins/von Jako teaches the claimed surgical method of Claim 7. Heldreth/Higgins/von Jako further teaches
wherein the alert further comprises a notification that the source of surgical data has made additional surgical data available for access by the head-mountable device. [Heldreth at Para. 0016, 0026, 0029 teaches that the system receives a request for additional patient data such as images or “patient condition data” (one of which is interpreted as additional surgical data) from a surgeon wearing the system. Higgins at Fig. 9, Para. 0105, 0106 teach that the alert indicates that additional information (the additional patient data of Heldreth) in the form of physiological data may be selected for display from the alert.]

Claim(s) 10 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Heldreth et al. (U.S. Pre-Grant Patent Publication No. 2007/0015999) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203) in view of Farr (U.S. Pre-Grant Patent Publication No. 2010/0013910).

REGARDING CLAIM 10
Heldreth/Higgins/von Jako teaches the claimed surgical method of Claim 7. Heldreth/Higgins/von Jako may not explicitly teach
wherein the head-mountable device comprises a stereoscopic viewing device.
Farr at Para. 0030, 0038 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display patient data on a 3D stereo viewing device
wherein the head-mountable device comprises a stereoscopic viewing device. [Farr at Para. 0030, 0038 teaches a 3D stereo viewing device (the heads-up display of Heldreth) that displays patient data.]  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the data collection and transmission system of Heldreth having the generation of an alert based on received patient data and display of the alert of Higgins having the display of pedicle screw .

Claim(s) 15 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of Krier et al. (U.S. Pre-Grant Patent Publication No. 2006/0119621).

REGARDING CLAIM 15
Lemelson teaches the claimed surgical method of Claim 11. Lemelson may not explicitly teach
wherein the surgical data also comprises surgical parameter data collected from a surgical instrument.
Krier at Para. 0030 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display surgical data collected from an endoscope
wherein the surgical data also comprises surgical parameter data collected from a surgical instrument. [Krier at Para. 0030, 0031, 0034 teaches display of patient surgical images (surgical parameter data; the requested data of Anderl) collected from an endoscope camera.]
prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson to display surgical data collected from an endoscope as taught by Krier, with the motivation of providing optimum patient treatment (see Krier at Para. 0005).

Claim(s) 20 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203).

REGARDING CLAIM 20
Lemelson teaches the claimed surgical method of Claim 1. Lemelson further teaches
wherein the receiving of the selection, the transmitting of the instruction, the generating of the alert, and the transmitting of the instruction occur during performance of a [...] surgical procedure on the patient; [Para. 0062 teaches that the functionality of Lemelson occurs during an operation on a patient.]
the pre-surgical images data comprises pre-surgical [...] images of the patient of at least one of tissue, bone, nerves, and intervertebral disc material that is not visible to the wearer by eye such that the overlay provides visualization to the wearer of the at least one of tissue, bone, nerves, and intervertebral disc material that would otherwise not be visible; and [Para. 0068, 0071 teaches that displayed patient data includes prior patient images. Para. 0063, 0064 teaches that displayed patient data includes tissue or organs (also tissue).]
the instruction causes the display of the head-mountable stereoscopic viewing device to display the pre-surgical [...] images data overlaid on a [...] of the patient. [Para. 0068, 0071 teaches that displayed patient data includes prior patient images. Para. 0063, 0064 teaches that displayed patient data includes tissue or organs (also tissue). Fig. 6C, Para. 0062 teaches that displayed is displayed in a translucent mode such that the surgeon can view both the patient and the displayed data (interpreted as overlaid images).]
Lemelson may not explicitly teach
a spinal surgical procedure
spinal images
spinal images data overlaid on a spine
von Jako at Para. 0029, 0031, 0042, 0047, 0048, 0055, 0066, Claim 1 teaches that is was known in the art of computerized healthcare, at the time of the invention, to display pre-operative and intraoperative image data during spinal surgery
a spinal surgical procedure [von Jako at Para. 0029, 0031 teaches display of data (the data of Lemelson) while a patient is undergoing spinal implant surgery.]
spinal images [von Jako at Fig. 3, Para. 0065 teaches display of a patient’s pre-operative anatomy spinal images (the prior images of Lemelson).]
spinal images data overlaid on a spine [von Jako at Fig. 3, Para. 0065 teaches display of pro-operative (the prior images of Lemelson) and intraoperative (the current patient image data of Lemelson) spinal image data.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson to display pre-operative and intraoperative image data during spinal surgery as taught by von Jako, with the motivation of improving the availability of data to a surgeon during surgery which reduces procedure time and risk of infection (see von Jako at Para. 0006, 0007).

Claim(s) 21 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011).

REGARDING CLAIM 21
Lemelson/von Jako teaches the claimed surgical method of Claim 1. Lemelson/von Jako further teaches
wherein the alert comprises a notification that [...] data is available for access by the head-mountable stereoscopic viewing device; [Lemelson at Para. 0090 teaches display of warning indicators (an alert) on the head mounted display.]
the [...] data comprises at least one of a recommended trajectory for spinal implant implantation, dimensions of spinal anatomy, a distance from one pedicle to an adjacent pedicle, and an estimated position and orientation of an implanted spinal implant; [von Jako at Para. 0029, 0031 teaches display of data (the data of Lemelson) while a patient is undergoing spinal implant surgery.]
the method further comprises receiving, by the processor from the head-mountable stereoscopic viewing device, via the communication network, a request by the wearer of the head-mountable stereoscopic viewing device for the additional surgical data; and [Lemelson at Para. 0090 teaches that the surgeon selects vital signs (interpreted as the data corresponding to the warning indicator).]
the method further comprises transmitting to the head-mountable stereoscopic viewing device, via the communication network, a second instruction that causes the display of the head-mountable stereoscopic viewing device to display the additional surgical data. [Lemelson at Para. 0090 teaches that the vital signs are displayed.]
Lemelson/von Jako may not explicitly teach
that additional surgical data is available for access
Higgins at Fig. 9, Para. 0105, 0106 teaches that it was known in the art of computerized healthcare, at the time of the invention, to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert
that additional surgical data is available for access [Higgins at Fig. 9, Para. 0105, 0106 teach an alert that indicates that additional information (the warning of Lemelson) in the form of physiological data may be selected for display from the alert.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the display of pre-operative and intraoperative image data during spinal surgery of von Jako to generate an alert that indicates that additional information in the form of physiological data may be selected for display from the alert as taught by Higgins, with the motivation of reducing healthcare costs (see Higgins at Para. 0004) and/or reducing mistakes (see Higgins at Para. 0006).

Claim(s) 22 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) (incorporating by reference US 4,737,972 to Schoolman) in view of von Jako (U.S. Pre-Grant Patent Publication No. 2008/0177203) in view of Higgins et al. (U.S. Pre-Grant Patent Publication No. 2006/0206011) in view of Saadat et al. (U.S. Pre-Grant Patent Publication No. 2011/0190772).

REGARDING CLAIM(S) 22
Claim(s) 22 is/are analogous to Claim(s) 21, thus Claim(s) 22 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21.
	Lemelson/von Jako/Higgins may not explicitly teach
the additional surgical data comprises an amount of intervertebral disc material that has been removed from the patient's spine during the performance of the spinal surgical procedure on the patient;
Saadat at Para. 0011, 0093, 0122 teaches that it was known in the art of computerized healthcare, at the time of the invention, to provide information regarding an amount of inter-vertebral tissue removed during a surgical procedure
the additional surgical data comprises an amount of intervertebral disc material that has been removed from the patient's spine during the performance of the spinal surgical procedure on the patient; [Saadat at Para. 0122 teaches confirming that a desired amount of tissue has been removed (the additional data of Higgins) during a tissue modification procedure. Saadat at Para. 0011, 0093 teaches that the tissue modification occurs during a spinal procedure that occurs between two adjacent vertebrae (i.e., a discectomy).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson having the display of pre-operative and intraoperative image data during spinal surgery of von Jako having the generation of an alert that indicates that additional information in the form of physiological data may be selected for display of Higgins to provide information regarding an amount of inter-vertebral tissue removed during a surgical procedure as taught by Saadat, with the motivation of reducing long term morbidity levels (see Saadat at Para. 0012).

Claim(s) 23-25 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lemelson et al. (U.S. Pre-Grant Patent Publication No. 2005/0206583) in view of Tannoury et al. (U.S. Pre-Grant Patent Publication No. 2010/0192300)

REGARDING CLAIM 23
Lemelson teaches the claimed surgical method of Claim 1. Lemelson further teaches
wherein the receiving of the selection, the transmitting of the instruction, the generating of the alert, and the transmitting of the instruction occur during performance of a [...] surgical procedure on the patient; [Para. 0062 teaches that the functionality of Lemelson occurs during an operation on a patient.]
the patient is on a bed; and [Fig. 2 teaches that the patient is on a table (interpreted as a bed).]
Lemelson may not explicitly teach
a spinal surgical procedure
the method further comprises causing, by the processor, the bed to move so as to position the patient in a desired position for the spinal surgical procedure;
wherein the desired position aligns a vertebra of the patient for a trajectory of lateral approach.
Tannoury at Abstract, Fig. 2, 16, 21, Para. 0072 teaches that it was known in the art of healthcare, at the time of the invention, to move an operating table during a spinal operation in order to align the patient’s spine for surgical access
a spinal surgical procedure [Tannoury at Abstract teaches performing a spinal surgery.] 
the method further comprises causing, [...], the bed to move so as to position the patient in a desired position for the spinal surgical procedure; [Tannoury at Fig. 2, Para. 0072 teaches causing an operating table to move so as to better position the patient for the surgery.]
wherein the desired position aligns a vertebra of the patient for a trajectory of lateral approach. [Tannoury at Fig. 16, 21 teaches orienting the patient into a lateral position. Per Applicant’s Fig. 29A, 29B, and Spec. Para. 00221, orienting the patient on their side necessarily aligns the patient’s vertebra for a lateral approach.]
The Examiner notes that “for a trajectory of lateral approach” is an intended use of the alignment that is not required to occur.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the patient data collection and display system of Lemelson to move an operating table during a spinal operation in order to align the patient’s spine for surgical access as taught by Tannoury, with the motivation of reducing labor and time required for a procedure (see Tannoury at Para. 0075)
Lemelson/Tannoury may not explicitly teach that the position of the table is caused by the processor; however, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an In re Venner, 120 USPQ 192. In this instance, Tannoury teaches manually moving the operating table [see citations, supra] while Lemelson teaches a processor [see Lemelson at Para. 0035]. Because Tannoury teaches the manual movement of the operating table, automatic movement of the operating table via the processor of Lemelson have been obvious to one of ordinary skill in the art. The Examiner notes that the claim is currently broad enough to read on the processor outputting instructions (“causing, by the processor”) that result in manual movement of the operating table.

REGARDING CLAIM(S) 24 AND 25
Claim(s) 24 and 25 is/are analogous to Claim(s) 1 and 23, thus Claim(s) 24 and 25 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 23.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claim 1-19, the Applicant has cancelled Claims 6, 8, 14, and 19 rendering the rejection of those claims moot. Regarding the remaining claims Applicant argues: Applicant respectfully submits that the amendment presented herein for at least independent claims 1, 7, and 19 obviate the rejection as the claims are not directed to an abstract idea without significantly more. Claim 19 was cancelled by amendment and the Examiner assumes that the Applicant is referring to independent Claim 11. The Examiner disagrees for the reasons noted in the basis of rejection.

Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claim 8, the Applicant has cancelled Claim 8 rendering the rejection moot.

Rejection under 35 U.S.C. § 102/103
Regarding the rejection of Claim 1-19, the Applicant has cancelled Claims 6, 8, 14, and 19 rendering the rejection of those claims moot. Regarding the remaining claims Applicant argues: 
Applicant respectfully submits that Anderl and Higgins fail to teach other features of claims 1 and 11, for example "transmitting to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes a display of the head-mountable stereoscopic viewing device to display the pre-surgical images data overlaid on the patient," as recited in claim 1, and "transmit to the head-mountable stereoscopic viewing device, via the communication network, an instruction that causes a display of the head-mountable stereoscopic viewing device to display the pre-surgical images data overlaid on the patient," as recited in claim 11.

Heldreth and Higgins fail to teach or suggest "receiving, by the head-mountable device, an alert that additional surgical data is available for access by the head-mountable device, the additional surgical data comprises at least one of a recommended trajectory for spinal implant implantation, dimensions of spinal 
The Examiner has considered Applicant’s arguments; however these arguments are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Sharps (U.S. Patent No. 7,290,302) which discloses an adjustable operating table assembly.
Garcia-Bengochea et al. (U.S. Pre-Grant Patent Publication No. 2016/0287236) which discloses surgical methods for achieving access to a patient’s spine.
Garcia et al. (U.S. Pre-Grant Patent Publication No. 2003/0135275) which discloses systems for removal of tissue from between vertebrae.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626